DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in the current application.
Claims 11-15 are withdrawn in the current application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 7, 2022.
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on February 7, 2022 is acknowledged.  The traversal is on the grounds that Groups I and II would fall into the combination of categories (2) on page 2 of the office action - “A product and process of use of said product”.
 This is not found persuasive because the inventions of Group I (product), Group II (process of use of said product), Group III (process of use of said product), and Group IV (process of use of said product) share the common technical feature of “a multilayer pressure sensitive adhesive assembly” as recited by claim 1, where this common technical feature a posteriori 
No errors were pointed out regarding the discussion of prior art applied to render obvious the common technical feature.  Therefore, the requirement is still deemed proper and is made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  References in the specification that are not a proper information disclosure statement are listed on: page 21 lines 5-7 (see also page 32 lines 21-22) of specification as originally filed (EP 2305389 A to DE 10 2008059050 A).

Claim Interpretations
Claims 1, 2, 3, 5, and 6 recite the term “low Tg (meth)acrylate copolymer.”  The specification as originally filed defines the scope of this term as a (meth)acrylate copolymer having a Tg of below 20oC (page 8 lines 4-5).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.
Claims 1 and 7 recite the term “high Tg (meth)acrylate copolymer.”  The specification as originally filed defines the scope of this term as a (meth)acrylate copolymer having a Tg of above 50oC (page 7 lines 33-34).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.
Claims 1, 7, and 9 recite the term “low Tg (meth)acrylic acid ester monomer units.”  The specification as originally filed defines the scope of this term as (meth)acrylic acid ester monomer units having a Tg of below 20o
Claims 1, 7, and 8 recite the term “high Tg (meth)acrylic acid ester monomer units.”  The specification as originally filed defines the scope of this term as (meth)acrylic acid ester monomer units having a Tg of above 50oC as a function of a homopolymer of said high Tg (meth)acrylic acid ester monomer units (page 8 lines 1-3).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a broad range together with narrower ranges that falls within the broad range.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 2 recites the broad recitation “from 0.1 to 15 parts by weight,” and the claim also recites “from 0.2 to 15 parts by weight, …, or even from 2.5 to 8 parts by weight” which are narrower statements of the range.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 2 is interpreted as only reciting the broadest range “from 0.1 to 15 parts by weight.”
Claim 3 recites a broad genus together with narrower sub-genus groups that falls within the broad genus.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation “C2-C7 hydroxyalkyl (meth)acrylic acid ester monomer units,” and the claim also recites 2-C6 hydroxyalkyl (meth)acrylic acid ester monomer units, …, or even C2-C4 hydroxyalkyl (meth)acrylic acid ester monomer units” which are narrower statements of the genus.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 3 is interpreted as only reciting the broadest genus “C2-C7 hydroxyalkyl (meth)acrylic acid ester monomer units.”
Claim 5 recites broad ranges together with narrower ranges that falls within the broad ranges.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
In the present instance, claim 5 recites the broad recitation “from 60 to 99.5 parts by weight,” and the claim also recites “from 65 to 99.5 parts by weight, …, or even from 85 to 98.5 parts by weight” which are narrower statements of the range.
In the present instance, claim 5 recites the broad recitation “from 0.1 to 15 parts by weight,” and the claim also recites “from 0.2 to 15 parts by weight, …, or even from 2.5 to 8 parts by weight” which are narrower statements of the range.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 5 is interpreted as only reciting the broadest ranges of “from 60 to 99.5 parts by weight” and “from 0.1 to 15 parts by weight.”
Claim 5 recites a broad genus together with narrower sub-genus groups that falls within the broad genus.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 5 recites the broad recitation “C1-C32 (meth)acrylic acid ester monomer units,” and the claim also recites “C1-C24 (meth)acrylic acid ester monomer units, or even C1-C18 (meth)acrylic acid ester monomer units” which are narrower statements of the genus.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the 1-C32 (meth)acrylic acid ester monomer units.”
Claim 6 recites a broad genus together with narrower sub-genus groups that falls within the broad genus.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
In the present instance, claim 6 recites the broad recitation “C1-C32 (meth)acrylic acid ester monomer units,” and the claim also recites “C1-C24 (meth)acrylic acid ester monomer units, or even C1-C18 (meth)acrylic acid ester monomer units” which are narrower statements of the genus.
In the present instance, claim 6 recites the broad recitation of the full Markush group list of C1-C32 (meth)acrylic acid ester monomer units, and the claim also recites shorted list of “more preferably” identified C1-C32 (meth)acrylic acid ester monomer units which are a narrower statement of the full Markush group list. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 6 is interpreted as only reciting the broadest genus “C1-C32 (meth)acrylic acid ester monomer units” and the full Markush group list.
Claim 7 recites broad ranges together with narrower ranges that falls within the broad ranges.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 7 recites the broad recitation “from 0 to 15 … parts by weight,” and the claim also recites “or even from 1 to 5 parts by weight” which is a narrower statement of the range.
In the present instance, claim 7 recites the broad recitation “from 0 to 50 … parts by weight,” and the claim also recites “or even from 1 to 25 parts by weight” which is a narrower statement of the range.
In the present instance, claim 7 recites the broad recitation “from 0 to 10 … parts by weight,” and the claim also recites “or even from 1 to 5 parts by weight” which is a narrower statement of the range.
In the present instance, claim 7 recites the broad recitation “from 0 to 5 … parts by weight,” and the claim also recites “or even from 1 to 5 parts by weight” which is a narrower statement of the range.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 7 is interpreted as only reciting the broadest ranges of identified above.
Claim 10 recites broad ranges together with narrower ranges that falls within the broad ranges.  This is considered indefinite, because the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
In the present instance, claim 10 recites the broad recitation “from 0.1 to 11 wt%,” and the claim also recites “from 0.1 to 10 wt%, …, or even from 1 to 5 wt%” which are narrower statements of the range.
In the present instance, claim 10 recites the broad recitation “from 16 to 40 wt%,” and the claim also recites “from 16 to 35 wt%, …, or even from 17 to 20 wt%” which are narrower statements of the range.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination claim 5 is interpreted as only reciting the broadest ranges of “from 60 to 99.5 parts by weight” and “from 0.1 to 15 parts by weight.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wieneke et al. (WO 2014/186265 A1).
Regarding Claim 1, Wieneke teaches a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive polymer skin layer 11 superimposed to (adjacent to) a second polymer core layer 12 that can be a second pressure sensitive adhesive layer (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-27, Pg 54 lines 16-24, Pgs 72-73, Fig 2).  Wieneke further teaches the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition identical or similar to the first pressure sensitive adhesive polymer skin layer oC) (meth)acrylate copolymer and up to 40 parts by weight of a high Tg (Tg of above 50oC) (meth)acrylate copolymer; where the low Tg (meth)acrylate copolymer comprises C1-C24 (meth)acrylic acid ester monomer units and from 0-10 parts by weight of non-acid functional ethylenically unsaturated polar monomer units that preferably include 2-hydroxyethyl(meth)acrylate (Wieneke, Pgs 2-3, 12-15).  Wieneke’s low and high Tg (meth)acrylate copolymer contents are identical to the claimed content ranges, and therefore, completely satisfy the claimed content ranges (see MPEP 2131.03).  Wieneke’s non-acid functional ethylenically unsaturated polar monomer unit content substantially overlaps with the claimed range of 0.1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Wiekene further teaches the high Tg (meth)acrylate copolymer has a Mw of below 100,000 Daltons and comprises high Tg (meth)acrylic acid ester monomer units (Wieneke, Pgs 19-21).  Wieneke’s Mw range substantially overlaps with the claimed range of above 20,000 Daltons, and therefore, establishes a prima facie case of obviousness over the claimed Mw range (see MPEP 2144.05, I).  Based upon the aforementioned teachings of Wieneke, it would have been obvious to one of ordinary skill in the art to form the second polymer core layer 12 to be a foam layer with composition identical or similar to the first pressure sensitive adhesive polymer layer composition with predictable results and a reasonable expectation of success (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11, see MPEP 2143).  Wieneke teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) in an amount of 1 to 5 parts based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 14 lines 8-31).  Wieneke’s range is completely encompassed within the claimed ranges of 0.1 to 12 wt%, and therefore, completely satisfies the claimed ranges (see MPEP 2131.03, II).  Wieneke teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) comprises low Tg (meth)acylic acid ester monomer units (such as 2-ethyl hexyl acrylate) in an amount of 0 to 50 parts based on 100 parts by weight of total monomers of the high Tg copolymer second (meth)acylate copolymer (Wieneke, Pg 12 lines 1-21 , Pgs 19-20).  Wieneke’s low Tg (meth)acylic acid ester monomer unit content completely encompasses the claimed range of 15 to 40 parts by 

    PNG
    media_image1.png
    302
    618
    media_image1.png
    Greyscale

Wieneke – Figure 2
Regarding Claims 2, 3, and 4, Wieneke further teaches the low Tg (meth)acrylate copolymer comprises from 0-10 parts by weight of non-acid functional ethylenically unsaturated polar monomer units that preferably include 2-hydroxyethyl(meth)acrylate (Wieneke, Pgs 2-3, 12-15).  Wieneke’s non-acid functional ethylenically unsaturated polar monomer unit content substantially overlaps with the claimed range of 0.1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, Wieneke further teaches the low Tg (meth)acrylate copolymer comprises C1-C24 (meth)acrylic acid ester monomer units and from 0.5 to 15 parts by of an acid functional ethylenically unsaturated monomer units (Wieneke, Pgs 2-3, 12-15).  Wieneke’s acid functional ethylenically unsaturated monomer units content is substantially identical to the claimed range of 0.5-15 parts by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 6, Wieneke further teaches the low Tg (meth)acrylate copolymer comprises C1-C24 (meth)acrylic acid ester monomer units that include (meth)acrylic ester monomer units of ethanol, 1-propanol, 2-propanol, and any combination of mixtures thereof (Wieneke, Pgs 2-3, 13).
Regarding Claim 7, Wieneke further teaches the high Tg (meth)acrylate copolymer comprises up to 100 parts by weight of high Tg (meth)acrylic acid ester monomer units (Wieneke, Pg 19).
Regarding Claim 8, Wieneke further teaches the high Tg (meth)acrylate copolymer comprises high Tg (meth)acrylic acid ester monomer units that include t-butyl (meth)acrylate, methyl (meth)acrylate, ethyl (meth)acrylate, and any combinations or mixtures thereof (Wieneke, Pg 19).
Regarding Claim 9, Wieneke further teaches the high Tg (meth)acrylate copolymer can comprise low Tg (meth)acrylic acid ester monomer units that include n-butyl acrylate, isobutyl acrylate, hexyl acrylate, and any combinations or mixtures thereof (Wieneke, Pgs 19-20).
Regarding Claim 10, Wieneke teaches it would have been obvious to one of ordinary skill in the art to form the second polymer core layer 12 to be a foam layer with composition identical or similar to the first pressure sensitive adhesive polymer layer composition with predictable results and a reasonable expectation of success (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11, see MPEP 2143).  Wieneke further teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) in an amount of 1 to 5 parts based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 14 lines 8-31).  Wieneke’s range is completely encompassed within the claimed ranges of 0.1 to 11 wt%, and therefore, completely satisfies the claimed ranges (see MPEP 2131.03, II).  Wieneke teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) comprises low Tg (meth)acylic acid ester monomer units (such as 2-ethyl hexyl acrylate) in an amount of 0 to 50 parts based on 100 parts by weight of total monomers of the high Tg copolymer (second (meth)acylate copolymer) (Wieneke, Pg 12 lines 1-21 , Pgs 19-20).  Wieneke’s low Tg (meth)acylic acid ester monomer unit content range completely encompasses the claimed range of 15 to 40 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Eckhardt et al. (US 2015/0307751 A1) that teaches a multilayer pressure sensitive adhesive assembly comprising a foam layer and a pressure sensitive adhesive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782